DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-28 responded on July 21, 2020 are pending, claims 1, 11, 17-19, and 24-27 are amended, claim 28 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2020 has been entered. 
Response to Arguments
Applicant’s arguments, see pg. 10-11, filed July 21, 2020, with respect to the rejection(s) of claims 1-5, 11, 15-17, and 25-27 have been considered but they are not persuasive. Applicant argues "because the measurement of the secondary partition only applies to the secondary partition and not to the combination of the primary partition and 
Applicant’s arguments, see pg. 7-8, filed July 21, 2020, with respect to the rejection(s) of claim(s) 1 and 25-27 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 15-17 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0248735 A1, hereinafter "Zhang") in view of Miao et al. (US 2018/0279388 A1, hereinafter "Miao").
Regarding claims 1 and 25, Zhang discloses a method and an apparatus for wireless communications by a user equipment (UE), comprising:
a processor configured to (Zhang, [0275] the processor executes the method steps of the above embodiments in accordance with the program code stored in the storage medium):
sampling channel state information (CSI) reference signals (CSI-RSs) in a bandwidth, wherein a subset of the CSI-RSs in the bandwidth are punctured by synchronization signals in a synchronization signal (SS) block, wherein the subset comprises the CSI-RSs in resource elements of (Zhang, [0155-0164] subcarrier can be 7.5 KHz or 3.75 KHz spacing for different frequency density, reference signal include CSI-RS or the like, for instance, sub-carrier spacing of 15/ Am KHz, where 1 ≤m≤M and Am is a positive integer (e.g., Am=1, 2, 3, 4, 5, 6), the reference signal CRS or CRS-RS can be punctured by PSS or SSS the broadcast channel); and
Zhang discloses the sampled subcarrier in various configuration but does not explicitly disclose performing at least one of:
measuring at least one of reference signal received power (RSRP) (not selected ) or CSI for the bandwidth, based on the CSI-RSs that are not in the subset or reporting at least one of the RSRP (not selected)  or the CSI for the bandwidth, based on the CSI-RSs that are not in the subset.
Miao from the same field of endeavor discloses performing at least one of:
measuring at least one of reference signal received power (RSRP) (not selected ) or CSI for the bandwidth, based on the CSI-RSs that are not in the subset or reporting at least one of the RSRP (not selected)  or the CSI for the bandwidth, based on the CSI-RSs that are not in the subset  (Miao, Fig. 10 [0085, 0089-0093] UE may report the measurement (i.e. report and measure) information, time-frequency resource allocation for CSI-RS, such as bandwidth about the secondary partitions (i.e. not in the subset)).
 	It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified synchronization signal disclosed by Zhang and flexible radio resource management disclosed by Miao with a 
Regarding claim 2, Zhang discloses wherein the resource elements are used for a primary synchronization signal (PSS) of the SS block (Zhang, [0155-0164] the synchronization signal is PSS or SSS for sampling subcarrier). 
Regarding claim 3, Zhang discloses wherein the sampled subcarriers are used for a secondary synchronization signal (SSS) of the SS block (Zhang, [0155-0164] the synchronization signal is PSS or SSS for sampling subcarrier).	 
Regarding claim 4, Zhang further discloses wherein the resource elements are used for data or demodulation reference signals (DMRS) of a physical broadcast channel (PBCH) of the SS block (Zhang, [0148] a subframe for transmission is a Multimedia Broadcast multicast service Single Frequency Network (MBSFN) subframe with a Physical Multicast Channel (PBCH) transmitted in it).
Regarding claim 5, Zhang discloses wherein a frequency density of a signal of the SS block in the bandwidth is an integral multiple of the frequency density of the CSI-RSs (Zhang, [0096-0097] OFDM symbol has a sub-carrier spacing of 15/Am KHz, M and Am is a positive integer).
Regarding claim 11, Zhang further discloses receiving a signal in a symbol period of the SS block (Zhang, [0073-0074] terminal receives a synchronization signal repeatedly from base station); and using the CSI-RSs on subcarriers other than the subcarriers of the SS block as a phase reference signal for the signal (Zhang, [0155,] The reference signal may include CSI-RS).	
(Zhang, [0186] cell identity information (i.e. other system information)).
Regarding claim 16, Zhang further discloses wherein the signal comprises at least one of: a control channel (Zhang, [0152] the reference symbols for transmitting the synchronization signal can be selected from a set including the third and fourth reference symbols and the last two reference symbols in each slot. Since the third symbol in a slot having an even index is typically used for PDCCH transmission), a group common physical downlink control channel (PDCCH) (Zhang, [0152] the reference symbols for transmitting the synchronization signal can be selected from a set including the third and fourth reference symbols and the last two reference symbols in each slot. Since the third symbol in a slot having an even index is typically used for PDCCH transmission), a PDCCH in a UE-specific search space (USS), or a PDCCH in a common search space (CSS) (not selected options).
Regarding claim 17, Zhang in view of Miao further discloses using the CSI-RSs on subcarriers other than subcarriers of the SS block for beam management (Miao, [0033] various resource-allocation parameters regarding dimension and/or recurrence periodicity in the time and frequency domains, partition-specific numbers of antenna ports and/or antenna beams for supported partitions).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified synchronization signal disclosed by Zhang and flexible radio resource management disclosed by Miao with a 
Regarding claim 28, Zhang discloses wherein measuring the RSRP or the CSI is further based on demodulation reference signals in REs of the SS block (Zhang, [0156] if the PSS/SSS occupies the time-frequency resources of a reference signal, the reference signal shall puncture the symbols of the PSS/SSS. The reference signal may include CRS, CSI-RS, PRS, DMRS).
Regarding claims 26-27, these claims recite “an apparatus for wireless communications” and “a computer-readable medium storing instructions that, when executed by a processing system, cause the processing system to perform operations” that disclose, Zhang further discloses an apparatus means for sampling subcarrier and means for performing similar steps (Zhang, determining module and receiving module as shown in Fig. 4, [0275] the processor executes the method steps of the above embodiments in accordance with the program code stored in the storage medium) as recited by the method of claim 1, thus are rejected with the same rationale applied against claim 1 as presented above.	
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0248735 A1, hereinafter "Zhang") in view of Miao et al. (US 2018/0279388 A1, hereinafter "Miao") as applied to claim above, and further in view of Wang et al. (US 2018/0323923 A1, hereinafter "Wang").
Regarding claim 6, Zhang in view of Miao does not explicitly discloses obtaining a power difference between the sampled subcarriers and a set of subcarriers used for the CSI-RSs.
(Wang, [0169] UE compute the power difference between first type of CSI (i.e. sampled subcarrier) and third type of CSI (i.e. subcarriers used for CSI) ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Wang’s system for multiplexing of different RS into Zhang’s synchronization signal process as modified by Miao with a motivation to make this modification in order to improve utilization of frequency spectrum of the whole network via effective carrier aggregation on the unlicensed bands and licensed bands (Wang, [0006]).
Regarding claim 7, Zhang further discloses receiving the power difference via broadcasted system information (Zhang, [0148-0155] PSS/SSS can be transmitted in consecutive or inconsecutive subframes with a Physical Multicast Channel (PBCH) transmitted in it, the PSS/SSS information will be punctured).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0248735 A1, hereinafter "Zhang") in view of Miao et al. (US 2018/0279388 A1, hereinafter "Miao") and Wang et al. (US 2018/0323923 A1, hereinafter "Wang") as applied to claim above, and further in view of Ng et al. (US 2015/0189574 A1, hereinafter "Ng").
	Regarding claim 8, Zhang in view of Miao and Wang discloses the power difference but does not explicitly disclose it is obtained via radio resource control (RRC) signaling from a network entity. 
(Ng, Fig. 13 [0271-0273] RRC, licensed carrier: RRC configuration received by an UE from eNB (i.e. network entity)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Miao’s system for multiplexing of different RS into Zhang’s synchronization signal process as modified by Miao and Wang with a motivation to make this modification in order to improve system throughput (Ng, [0164]).
Regarding claim 9, Zhang in view of Miao and Wang discloses the power difference but does not explicitly disclose obtained signaling via medium access control (MAC) control element (MAC-CE).
Ng from the same field of endeavor discloses obtained signaling via medium access control (MAC) control element (MAC-CE) (Ng, Fig. 11-12 [0242-0243] the signaling from MAC control element ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Miao’s system for multiplexing of different RS into Zhang’s synchronization signal process as modified by Miao and Wang with a motivation to make this modification in order to improve system throughput (Ng, [0164]).
Regarding claim 10, Zhang in view of Miao and Wang discloses the power difference but does not explicitly disclose obtained signaling via downlink control information (DCI).
(Ng, [0005] with transmission parameters configured to the UE by higher-layer signaling, such as Radio Resource Control (RRC) signaling. SRS transmissions from a UE can also be aperiodic (A-SRS) as triggered by a DCI format).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Miao’s system for multiplexing of different RS into Zhang’s synchronization signal process as modified by Miao and Wang with a motivation to make this modification in order to improve system throughput (Ng, [0164]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0248735 A1, hereinafter "Zhang") in view of Miao et al. (US 2018/0279388 A1, hereinafter "Miao") as applied to claim above, and further in view of Ng et al. (US 2015/0189574 A1, hereinafter "Ng").
Regarding claim 12, Zhang in view of Miao dose not explicitly disclose wherein the signal comprises a paging signal.
	Ng from the same field of endeavor discloses wherein the signal comprises a paging signal (Ng, [0287] the subframes for paging can be always ON ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Ng’s system for synchronization signaling into Zhang’s synchronization signal process as modified by Miao with a motivation to make this modification in order to improve system throughput (Ng, [0164]).
 Claims 13-14, 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0248735 A1, hereinafter "Zhang") in view of Miao et al. (US 2018/0279388 A1, hereinafter "Miao") as applied to claim above, and further in view of Kim et al. (US 2019/0230696 A1, hereinafter "Kim").
Regarding claim 13, Zhang in view of Miao discloses the signal but does not explicitly discloses wherein the signal comprises a message 2 (Msg2) of a random access procedure.
Kim from the same field of endeavor discloses wherein the signal comprises a message 2 (Msg2) of a random access procedure (Kim, [0078-0086] random access procedure include the msg2 ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Kim’s system for multiplexing of different RS into Zhang’s synchronization signal process as modified by Miao with a motivation to make this modification in order to acquire system information (Kim, [0165]).
Regarding claim 14, Zhang in view of Miao discloses the signal but does not explicitly discloses wherein the signal comprises a remaining minimum system information (RMSI) signal.
Kim from the same field of endeavor discloses wherein the signal comprises a remaining minimum system information (RMSI) signal (Kim, [0169-0177] the synchronization signal include wherein the signal comprises a remaining minimum system information (RMSI) signal).

Regarding claim 19, Zhang further discloses receiving the CSI-RSs on subcarriers other than the subcarriers of the SS block (Zhang, [0106-0108] the subcarrier is not used for reference signals of the SS block );
Zhang in view of Miao does not explicitly discloses determining a scrambling identifier (ID) of the CSI-RSs based on presence of another signal.
Kim from the same field of endeavor discloses determining a scrambling identifier (ID) of the CSI-RSs based on presence of another signal (Kim, [0189-0190] may determine scrambling of the control channel has been scrambled based on the cell ID, an additional value (e.g., a virtual cell ID), without being limited to a specific cell ID, may be used as the seed value of scrambling).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Kim’s system for multiplexing of different RS into Zhang’s synchronization signal process as modified by Miao with a motivation to make this modification in order to acquire system information (Kim, [0165]).
Regarding claim 21, Zhang in view of Miao discloses the signal but does not explicitly discloses wherein the other signal comprises a remaining minimum system information (RMSI) signal.
(Kim, [0169-0177] the synchronization signal include wherein the signal comprises a remaining minimum system information (RMSI) signal).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Kim’s system for multiplexing of different RS into Zhang’s synchronization signal process as modified by Miao with a motivation to make this modification in order to acquire system information (Kim, [0165]).
Regarding claim 22, Zhang further discloses wherein the other signal comprises a control channel (Zhang, [0152] the reference symbols for transmitting the synchronization signal can be selected from a set including the third and fourth reference symbols and the last two reference symbols in each slot. Since the third symbol in a slot having an even index is typically used for PDCCH transmission).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0248735 A1, hereinafter "Zhang") in view of Miao et al. (US 2018/0279388 A1, hereinafter "Miao") as applied to claim above, and further in view of Seo et al. (US 2015/0312905 A1, hereinafter "Seo").
Regarding claim 18, Zhang in view of Miao does not explicitly disclose using the CSI-RSs on subcarriers other than subcarriers of the SS block for channel tracking 
Seo from the same field of endeavor discloses using the CSI-RSs on subcarriers other than subcarriers of the SS block for channel tracking (Seo, [0081] UE estimates the channel state (i.e. channel tracking) from the CRS and feeds back an indicator associated with channel quality the CSI-RS having the purpose of channel measurement is designed for a purpose focusing on channel measurement).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Seo’s system for multiplexing of different RS into Zhang’s synchronization signal process as modified by Miao with a motivation to make this modification in order to extend an application range of radio resources in a wireless access system (Seo, [0006]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0248735 A1, hereinafter "Zhang") in view of Miao et al. (US  2018/0279388 A1, hereinafter "Miao") and Kim et al. (US 2019/0230696 A1, hereinafter "Kim") as applied to claim above, and further in view of Ng et al. (US 2015/0189574 A1, hereinafter "Ng").
Regarding claim 20, Zhang in view of Miao and Kim does not explicitly disclose wherein the other signal comprises a paging signal.
Ng from the same field of endeavor discloses wherein the other signal comprises a paging signal (Ng, [0287] the subframes for paging can be always ON ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Ng’s system for synchronization signaling into Zhang’s synchronization signal process as modified by Miao and Kim with a motivation to make this modification in order to improve system throughput (Ng, [0164]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0248735 A1, hereinafter "Zhang") in view of Miao et al. (US 2018/0279388 A1, hereinafter "Miao") and Kim et al. (US 2019/0230696 A1, hereinafter "Kim") as applied to claim above, and further in view of Kim et al. (US 2019/0215119 A1, hereinafter "Kim2").
	Regarding claim 23, Zhang in view of Miao and Kim does not explicitly disclose wherein the scrambling ID is linked to a group of UEs that are intended recipients of the other signal.
Kim2 from the same field of endeavor discloses wherein the scrambling ID is linked to a group of UEs that are intended recipients of the other signal (Kim2, [0190-0191] a value derived by a function of the UE ID as the seed value of scrambling).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Kim2’s system for multiplexing of different RS into Zhang’s synchronization signal process as modified by Miao and Kim with a motivation to make this modification in order to manage radio resources and a cell associated with the radio resources is distinguished from a cell of a geographic region(Kim2, [0047]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0248735 A1, hereinafter "Zhang") in view of Miao et al. (US 2018/0279388 A1, hereinafter "Miao") and Kim et al. (US 2019/0230696 A1, hereinafter "Kim") as applied to claim above, and further in view of Noh et al. (US 2019/0090218 A1, hereinafter "Noh").

Noh from the same field of endeavor discloses wherein the scrambling ID is linked to the ID of the SS block with which the CSI-RSs are multiplexed in the symbol period (Noh, [0182] the eNB notifies the UE of the CSI-RS resource configuration via higher layer signaling. The CSI-RS resource configuration information includes CSI-RS configuration information index, number of CSI-RS ports, CSI-RS transmission interval, transmission offset, CSI-RS configuration information, CSI-RS scrambling ID, and QCL information. The UE may determine the REs to which the CSI-RSs are mapped based on the CSI-RS configuration information and number of CSI-RS ports).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Noh’s system for multiplexing of different RS into Zhang’s synchronization signal process as modified by Miao and Kim with a motivation to make this modification in order to generate and report the channel information (Noh, [0190]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415